Exhibit 10.1

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into as of
the      day of             , 2009, by and between Nexxus Lighting, a Delaware
corporation (the “Company”) and                                         , a
director and/or officer of the Company (the “Indemnitee”).

WITNESSETH:

WHEREAS, damages sought against directors and officers in shareholder or similar
litigation may be substantial, and the costs of defending such actions and of
judgments in favor of plaintiffs or of settlement therewith may be prohibitive
for individual directors and officers, without regard to the merits of a
particular action and without regard to the culpability of any named director or
officer to the detriment of the corporation; and

WHEREAS, the issues in controversy in such litigation usually relate to the
knowledge, motives and intent of the director or officer, who may be the only
individual with firsthand knowledge of essential facts or exculpating
circumstances who is qualified to testify in his defense regarding matters of
such a subjective nature, and the long period of time which may elapse before
final disposition of such litigation may impose undue hardship and burden on a
director or officer or his estate in launching and maintaining a proper and
adequate defense of himself or his estate against claims for damages; and

WHEREAS, the Company is organized under the General Corporation Law of the State
of Delaware (the “DGCL”) and Section 145 of the DGCL empowers corporations to
indemnify and advance expenses of litigation to an individual serving as a
director, officer, employee or agent of a corporation and to individuals serving
at the request of the corporation as a director, officer, partner, employee or
agent of another corporation, partnership, joint venture, trust, other
enterprise, and further provides that the indemnification and advancement of
expenses set forth in the DGCL are not “exclusive of any other rights to which
those seeking indemnification or advancement of expenses may be entitled under
any bylaw, agreement, vote of stockholders or disinterested directors or
otherwise, both as to action in such person’s official capacity and as to action
in another capacity while holding such office”; and

WHEREAS, the Certificate of Incorporation of the Company, as amended or amended
and restated from time to time (the “Certificate of Incorporation”) and the
By-Laws of the Company, as amended or amended and restated from time to time,
provide that the Company may indemnify and hold harmless directors and officers
to the fullest extent permitted by DGCL; and

WHEREAS, the Board of Directors of the Company has concluded that it is
advisable and in the best interests of the Company to enter into an agreement to
indemnify in a reasonable and adequate manner the Indemnitee and to assume for
itself liability for expenses and damages in connection with claims lodged
against the Indemnitee for the Indemnitee’s decisions and actions as a director
and/or officer of the Company or any of its Subsidiaries.

 

Execution Version



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which is acknowledged by
each of the parties hereto, the parties agree as follows:

I. DEFINITIONS

`For purposes of this Agreement, the following terms shall have the meanings set
forth below:

A. “Board” shall mean the Board of Directors of the Company.

B. “Corporate Status” shall mean: (i) the status of an individual who is or was
a director or officer of the Company or any of the Subsidiaries, or a member of
any committee of the Board; and (ii) the status of an individual who, while a
director or officer of the Company, is or was serving at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise or employee benefit plan.

C. “DGCL” shall mean the General Corporation Law of the State of Delaware, 8
Delaware Code, Section 101 et seq.

D. “Disinterested Director” shall mean a director of the Company who neither is
nor was a party to the Proceeding with respect to which indemnification is being
sought by the Indemnitee.

E. “Expenses” shall mean expenses of Proceedings including, without limitation,
all attorneys’ fees, retainers, court costs, transcript costs, fees of experts,
investigation fees and expenses, accounting and witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, being or preparing to be a witness in or investigating a
Proceeding.

F. “Good Faith Act or Omission” shall mean an act or omission of the Indemnitee
in good faith and in a manner reasonably believed by the Indemnitee to be in or
not opposed to the best interests of the Company or the Subsidiaries and, in the
case of any criminal action or Proceeding, one as to which the Indemnitee had no
reasonable cause to believe his or her conduct was unlawful.

G. “Liabilities” shall mean liabilities of any type whatsoever, including,
without limitation, any judgments, fines, excise taxes and penalties under the
Employee Retirement Income Security Act of 1974, as amended, penalties and
amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or with respect to such judgments,
fines, penalties or amounts paid in settlement) in connection with the
investigation, defense, settlement or appeal of any Proceeding or any claim,
issue or matter therein.

H. “Person” shall mean any natural person or individual, or any artificial
person, including any corporation, association, unincorporated organization,
partnership, joint venture, firm, company, business, trust, business trust,
limited liability company, government, public body or authority, governmental
agency or department and any other entity.



--------------------------------------------------------------------------------

I. “Proceeding” shall mean any threatened, pending or completed claim, demand,
inquiry, investigation, action, suit, arbitration, alternate dispute resolution
mechanism, administrative hearing or any other actual, threatened or completed
proceeding whether civil, criminal, administrative or investigative, or any
appeal therefrom, whether formal or informal, or whether brought by or in the
right of the Company, whether brought by a governmental body, agency or
representative or by any other Person.

J. “Subsidiary” shall mean any corporation, limited liability company,
partnership, business trust or other entity of which the Company, directly or
indirectly, owns or controls at least fifty percent (50%) of the voting
securities or economic interests.

K. “Undertakings” shall have the meaning ascribed to it in Article V herein.

L. “Voting Securities” shall mean any securities of the Company that are
entitled to vote generally in the election of directors.

II. CONTINUATION OF INDEMNITY

All agreements and obligations of the Company contained herein shall continue
during the period Indemnitee is a director or officer of the Company and shall
continue thereafter so long as Indemnitee shall be subject to any possible claim
or threatened, pending or completed action, suit or proceeding, whether civil,
criminal, arbitrational, administrative or investigative, by reason of the fact
that Indemnitee was serving in the capacity referred to herein and until the
final termination of all Proceedings (including possible Proceedings) with
respect to which the Indemnitee is granted rights of indemnification or
advancement of Expenses hereunder and of any Proceeding commenced by the
Indemnitee regarding the interpretation or enforcement of this Agreement.

III. SERVICE BY INDEMNITEE, NOTICE OF

PROCEEDINGS, DEFENSE OF CLAIMS

A. Notice of Proceedings. The Indemnitee agrees to notify the Company promptly
in writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
which may be subject to indemnification or advancement of Expenses covered
hereunder. However, the Indemnitee’s failure to so notify the Company shall not
relieve the Company from any liability it may have to the Indemnitee under this
Agreement, except to the extent that the Indemnitee’s failure to so notify the
Company materially prejudices the Company with respect to said Proceeding or
matter.

B. Defense of Claims. The Company will be entitled to participate, at its own
expense, in any Proceeding of which it has notice. The Company jointly with any
other indemnifying party similarly notified of any Proceeding will be entitled
to assume the defense of the Indemnitee therein, with counsel reasonably
satisfactory to the Indemnitee; provided, however, that the Company shall not be
entitled to assume the defense of the Indemnitee in any



--------------------------------------------------------------------------------

Proceeding if the Indemnitee has reasonably concluded that there may be a
conflict of interest between the Company and the Indemnitee with respect to such
Proceeding. The Company will not be liable to the Indemnitee under this
Agreement for any Expenses incurred by the Indemnitee in connection with the
defense of any Proceeding, other than reasonable costs of investigation or as
otherwise provided below, after notice from the Company to the Indemnitee of its
election to assume the defense of the Indemnitee therein. The Indemnitee shall
have the right to employ his own counsel in any such Proceeding, but the fees
and expenses of such counsel incurred after notice from the Company of its
assumption of the defense thereof shall be at the expense of the Indemnitee
unless (i) the employment of counsel by the Indemnitee has been authorized by
the Company; (ii) the Indemnitee shall have reasonably concluded that counsel
employed by the Company may not adequately represent the Indemnitee and shall
have so informed the Company; or (iii) the Company shall not in fact have
employed counsel to assume the defense of the Indemnitee in such Proceeding,
such counsel shall not in fact have assumed such defense or such counsel shall
not be acting, in connection therewith, with reasonable diligence. In each such
case the fees and expenses of the Indemnitee’s counsel shall be advanced by the
Company in accordance with this Agreement.

C. Hold Harmless Agreement. If, at any time, the Company shall provide the
Indemnitee with an agreement in writing, in form and substance reasonably
satisfactory to the Indemnitee and the Indemnitee’s counsel, agreeing to
indemnify, defend or prosecute and hold the Indemnitee harmless from all
Liabilities and Expenses arising from any Proceeding (a “Hold Harmless
Agreement”), and demonstrating to the reasonable satisfaction of the Indemnitee
the Company’s financial ability to accomplish such indemnification, the Company
may thereafter at its own expense undertake full responsibility for the defense
or prosecution of such Proceeding. The Company may contest or settle any such
Proceeding for money damages on such terms and conditions as it deems
appropriate but shall be obligated to consult in good faith with the Indemnitee
and not to contest or settle any Proceeding involving injunctive or equitable
relief against or affecting the Indemnitee or the Indemnitee’s properties or
assets without the prior written consent of the Indemnitee, such consent not to
be withheld unreasonably

D. Settlement of Claims. The Company shall not settle any Proceeding in any
manner which would impose any liability, penalty or limitation on the Indemnitee
without the written consent of the Indemnitee, which consent shall not be
unreasonably withheld or delayed. The Company shall not be liable to indemnify
the Indemnitee under this Agreement or otherwise for any amounts paid in
settlement of any Proceeding effected by the Indemnitee without the Company’s
written consent, which consent shall not be unreasonably withheld or delayed.
Indemnitee shall not settle any Proceeding, in whole or in part, which would
impose any Expense, Liability or limitation on the Company without the Company’s
prior, written consent, which consent shall not be unreasonably withheld or
delayed.

E. Addressing Liens, Attachments, Etc. If by reason of any Proceeding as to
which the Indemnitee is entitled (or is presumed to be entitled) to
indemnification under this Agreement, a lien, attachment, garnishment or
execution is placed upon any of the property or assets of the Indemnitee, the
Company shall promptly furnish a reasonably satisfactory indemnity bond to
obtain the prompt release of such lien, attachment, garnishment or execution.



--------------------------------------------------------------------------------

IV. INDEMNIFICATION

A. In General. Upon the terms and subject to the conditions set forth in this
Agreement, the Company shall hold harmless and indemnify the Indemnitee against
any and all Liabilities actually incurred by or for him or her in connection
with any Proceeding (whether the Indemnitee is or becomes a party, a witness or
is otherwise a participant in any role) to the fullest extent permitted by law,
as the same exists or may hereafter be amended or interpreted (but in the case
of any such amendment or interpretation, only to the extent that such amendment
or interpretation permits the Company to provide broader indemnification rights
than were permitted prior thereto). The parties hereto intend that this
Agreement shall provide for indemnification in excess of that expressly
permitted by statute, including, without limitation, any indemnification
provided by the Company’s Certificate of Incorporation, its Bylaws, vote of its
shareholders or Disinterested Directors, or applicable law. For all matters for
which the Indemnitee is entitled to indemnification under this Article IV, the
Indemnitee shall be entitled to advancement of Expenses in accordance with
Article V hereof.

B. Proceeding Other Than a Proceeding by or in the Right of the Company. If the
Indemnitee, by reason of his or her Corporate Status or alleged action or
inaction in such capacity, was or is a party or is threatened to be made a party
to any Proceeding (whether the Indemnitee is or becomes a party, a witness or is
otherwise a participant in any role) (other than a Proceeding by or in the right
of the Company or any Subsidiary), the Company shall, subject to the limitations
set forth in Section IV.F. below, hold harmless and indemnify the Indemnitee
against any and all Expenses and Liabilities actually and reasonably incurred by
or for the Indemnitee in connection with the Proceeding, unless the act(s) or
omission(s) of the Indemnitee giving rise thereto were not Good Faith Act(s) or
Omission(s).

C. Proceedings by or in the Right of the Company. If the Indemnitee, by reason
of his or her Corporate Status or alleged action or inaction in such capacity,
was or is a party or is threatened to be made a party to any Proceeding (whether
the Indemnitee is or becomes a party, a witness or otherwise is a participant in
any role) by or in the right of the Company or any Subsidiary to procure a
judgment in its favor, the Company shall, subject to the limitations set forth
in Section IV.F. below, hold harmless and indemnify the Indemnitee against any
and all Expenses actually incurred by or for the Indemnitee in connection with
the investigation, defense, settlement or appeal of such Proceeding, unless the
act(s) or omission(s) of the Indemnitee giving rise to the Proceeding were not
Good Faith Act(s) or Omission(s). However, no indemnification under this Section
IV.C. shall be made with respect to any claim, issue or matter as to which the
Indemnitee shall have been finally adjudged to be liable to the Company or any
Subsidiary, unless a court of appropriate jurisdiction (including, but not
limited to, the court in which such Proceeding was brought) determines upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, regardless of whether the Indemnitee’s act(s) or
omission(s) were found to be a Good Faith Act(s) or Omission(s), the Indemnitee
is fairly and reasonably entitled to indemnification for such Expenses, which
such court shall deem proper.

D. Indemnification of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement, to the extent that the
Indemnitee is, by reason of the Indemnitee’s Corporate Status, a party to and is
successful in, on the merits or



--------------------------------------------------------------------------------

otherwise, any Proceeding, the Indemnitee shall be indemnified by the Company to
the maximum set forth herein against all Expenses and Liabilities actually
incurred by or for him or her in connection therewith. If the Indemnitee is not
wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall hold harmless and indemnify the Indemnitee to the
maximum extent set forth herein against all Expenses and Liabilities actually
and reasonably incurred by or for the Indemnitee in connection with each
successfully resolved claim, issue or matter in such Proceeding. Resolution of a
claim, issue or matter by dismissal, with or without prejudice, but except as
provided in Section IV.F. hereof, shall be deemed a successful result as to such
claim, issue or matter so long as there has been no finding (either adjudicated
or pursuant to Article VI hereof) that the act(s) or omission(s) of the
Indemnitee giving rise thereto were not a Good Faith Act(s) or Omission(s).

E. Indemnification for Expenses as Witness. Notwithstanding any other provision
of this Agreement, to the extent that the Indemnitee, by reason of the
Indemnitee’s Corporate Status, has prepared to serve or has served as a witness
in any Proceeding, or has participated in discovery proceedings or other trial
preparation, the Indemnitee shall be held harmless and indemnified against all
Expenses actually and reasonably incurred by or for him or her in connection
therewith.

F. Specific Limitations on Indemnification. In addition to the other limitations
set forth in this Article IV and notwithstanding anything in this Agreement to
the contrary, the Company shall not be obligated under this Agreement to make
any payment to the Indemnitee for indemnification with respect to any
Proceeding:

1. To the extent that payment is actually made to the Indemnitee under any
insurance policy or is made on behalf of the Indemnitee by or on behalf of the
Company otherwise than pursuant to this Agreement.

2. For Liabilities in connection with Proceedings settled without the consent of
the Company, which consent shall not have been unreasonably withheld.

3. For any claim made against Indemnitee (i) for an accounting of profits made
from the purchase and sale (or sale and purchase) by Indemnitee of securities of
the Company pursuant to Section 16(b) of the Securities Exchange Act of 1934, as
amended (“Exchange Act”), or similar provisions of state statutory law or common
law or (ii) for reimbursement to the Company of any bonus or other
incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Company in each case as required
under the Exchange Act.

4. Except for any Proceeding initiated by Indemnitee to enforce its rights under
this Agreement as contemplated by Section VI.G., any Proceeding (or part
thereof) initiated by Indemnitee (including any Proceeding initiated by
Indemnitee against the Company or its directors, officers, employees, agents or
other indemnitees) unless (i) the Board authorized the action, suit or other
proceeding (or part thereof) prior to its initiation or (ii) the Company
provides the indemnification, in its sole discretion, pursuant to the powers
vested in the Company under applicable law.



--------------------------------------------------------------------------------

V. ADVANCEMENT OF EXPENSES

Notwithstanding any provision to the contrary in Article VI hereof, the Company
shall advance to the Indemnitee all Expenses which, by reason of the
Indemnitee’s Corporate Status, were incurred by or for the Indemnitee in
connection with any Proceeding for which the Indemnitee is entitled to
indemnification pursuant to Article IV hereof, in advance of the final
disposition of such Proceeding, provided that all of the following are
satisfied: (i) the Indemnitee was made a party to the proceeding by reason of
Indemnitee’s Corporate Status and (ii) the Indemnitee provides the Company with
a written agreement (the “Undertaking”) to repay the amount paid or reimbursed
by the Company. if it is ultimately determined that the Indemnitee did not
comply with the requisite standard of conduct. The Indemnitee shall be required
to execute and submit the Undertaking to repay Expenses Advanced in the form of
Exhibit A attached hereto or in such form as may be required under applicable
law as in effect at the time of execution thereof. The Company shall advance
such expenses within five (5) business days after its receipt of the
Undertaking. The Indemnitee hereby agrees to repay any Expenses advanced
hereunder if it is ultimately determined that the Indemnitee is not entitled to
be indemnified against such Expenses. Any advances and the undertaking to repay
pursuant to this Article V shall be unsecured and no interest shall be charged
thereon.

VI. PROCEDURE FOR PAYMENT OF LIABILITIES;

DETERMINATION OF RIGHT TO INDEMNIFICATION

A. Procedure for Payment. To obtain indemnification for Liabilities under this
Agreement, the Indemnitee shall submit to the Company a written request for
payment, specifying in reasonable detail the factors known to the Indemnitee
giving rise to such claim for indemnification, the positions and allegations of
the parties to any related Proceeding and the factual bases therefore, the
amount or an estimate of the amount of Liabilities and Expenses reasonably
expected to arise therefrom (or a statement to the effect that such Liabilities
and Expenses cannot be reasonably estimated). The Indemnitee also shall include
with such request for payment such documentation as is reasonably available to
the Indemnitee and reasonably necessary to determine whether and to what extent
the Indemnitee is entitled to indemnification and payment hereunder. A delay by
the Indemnitee in providing such notice shall not relieve the Company from its
obligations under this Agreement unless and then only to the extent that the
Company is materially and adversely affected by the delay. The Secretary of the
Company, or such other individual as shall be designated by the Board, shall
promptly advise the Board in writing of such request for indemnification. Any
indemnification payment due hereunder shall be paid by the Company no later than
five (5) business days following the determination, pursuant to this Article VI,
that such indemnification payment is proper hereunder.

B. No Determination Necessary when the Indemnitee was Successful. To the extent
the Indemnitee has been successful, on the merits or otherwise, in defense of
any Proceeding referred to in Sections IV.B. or IV.C. above or in the defense of
any claim, issue or matter described therein, the Company shall indemnify the
Indemnitee against Expenses actually and reasonably incurred by or for the
Indemnitee in connection with the investigation, defense or appeal of such
Proceeding.



--------------------------------------------------------------------------------

C. Determination of Good Faith Act or Omission. In the event that Section VI.B.
above is inapplicable, the Company shall also hold harmless and indemnify the
Indemnitee unless the Company proves by clear and convincing evidence to a forum
listed in Section VI.D. below that the act(s) or omission(s) of the Indemnitee
giving rise to the Proceeding were not Good Faith Act(s) or Omission(s).

D. Forum for Determination. The Board shall select from among the following the
forums in which the validity of the Company’s claim under Section VI.C. above
that the Indemnitee is not entitled to indemnification will be heard:

1. A majority of the Disinterested Directors, even though less than a quorum;

2. A committee of Disinterested Directors designated by a majority vote of such
Disinterested Directors;

3. The shareholders of the Company;

4. If there are no Disinterested Directors or if such Disinterested Directors so
direct, independent legal counsel selected by the Board, subject to the approval
of the Indemnitee, which approval shall not be unreasonably delayed or denied,
and which counsel shall make such determination in a written opinion.

As soon as practicable, and in no event later than thirty (30) days after
written notice of the Board’s choice of forum pursuant to this Section VI.D.,
the Company shall, at its own expense, submit to the selected forum its claim
that the Indemnitee is not entitled to indemnification, and the Company shall
act in the utmost good faith to give the Indemnitee a complete opportunity to
defend against such claim. The fees and expenses of the forum selected in
connection with making the determination contemplated hereunder shall be paid by
the Company. If the Company fails to submit the matter to the selected forum
within thirty (30) days of the Indemnitee’s written notice or if the selected
forum fails to make the requested determination within thirty (30) days of the
matter being submitted to it by the Company, then such event shall constitute
the determination that the Indemnitee has the right to indemnification.

If the Indemnitee desires to personally retain the service of an attorney in
connection with any Proceeding, the Indemnified Party shall notify the Company
of such desire in the notice described in Section VI.A. and shall identify the
proposed counsel. If the Indemnitee has notified the Company of its desire to
retain counsel in connection with any Proceeding, and the applicable forum
determines that the Indemnitee is entitled to indemnification, then
indemnification also shall apply to the Expenses reasonably incurred by the
Indemnitee prior to the expiration of the period for the requested determination
under this Section VI.D.

E. Right to Appeal. Notwithstanding a determination by any forum listed in
Section VI.D. above that the Indemnitee is not entitled to indemnification with
respect to a specific Proceeding, the Indemnitee shall have the right to apply
to the court in which that Proceeding is or was pending, or to any other court
of competent jurisdiction, for the purpose of enforcing the Indemnitee’s right
to indemnification pursuant to this Agreement. Such enforcement action shall
consider the Indemnitee’s entitlement to indemnification de novo, and the
Indemnitee shall not be prejudiced by reason of a prior determination that the
Indemnitee is not entitled to



--------------------------------------------------------------------------------

indemnification. The Company shall be precluded from asserting that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable. The Company further agrees to stipulate in any such judicial
proceeding that the Company is bound by all the provisions of this Agreement and
is precluded from making any assertion to the contrary.

F. Right to Seek Judicial Determination. Notwithstanding any other provision of
this Agreement to the contrary, at any time sixty (60) days after a request for
indemnification has been made to the Company (or upon earlier receipt of written
notice that a request for indemnification has been rejected) and before the
third (3rd) anniversary of the making of such indemnification request, the
Indemnitee may petition a court of competent jurisdiction, regarding whether the
court has jurisdiction over or is the forum in which the Proceeding is pending,
to determine whether the Indemnitee is entitled to indemnification hereunder,
and such court shall have the exclusive authority to make such determination,
unless and until the Indemnitee’s action is dismissed or otherwise terminated
before such determination is made. The court, as petitioned, shall make an
independent determination of whether the Indemnitee is entitled to
indemnification hereunder, without regard to any prior determination in any
other forum.

G. Expenses under this Agreement. Notwithstanding any other provision in this
Agreement to the contrary, the Company shall indemnify the Indemnitee against
all Expenses incurred by the Indemnitee in connection with any hearing or
proceeding under this Article VI involving the Indemnitee and against all
Expenses incurred by the Indemnitee in connection with any other action between
the Company and the Indemnitee involving the interpretation or enforcement of
the rights of the Indemnitee under this Agreement, even if it is finally
determined that the Indemnitee is not entitled to indemnification in whole or in
part hereunder.

H. Limitation on Adverse Determinations. Subject to applicable law, no
determination by the applicable forum that the Indemnitee is not entitled to
indemnification under this Agreement shall be given effect under this Agreement
unless (i) such determination is made in good faith and is based upon clear and
convincing evidence and (ii) the Indemnitee is given written notice of the
Board’s choice of forum at least 10 days in advance of any decision by such
forum and the Indemnitee is given a meaningful opportunity to present to such
forum information in support of the Indemnitee’s claim for indemnification.

VII. PRESUMPTIONS AND EFFECT

OF CERTAIN PROCEEDINGS

A. Burden of Proof. In making a determination with respect to entitlement to
indemnification hereunder, the Person or Persons making such determination shall
presume that the Indemnitee is entitled to indemnification under this Agreement
and the Company shall have the burden of proof of overcoming that presumption.

B. Effect of Other Proceedings. The termination of any Proceeding or any claim,
issue or matter therein by judgment, order, settlement, conviction, or upon a
plea of nolo contendere or its equivalent, shall not, of itself, create a
presumption that the act(s) or omission(s) giving rise to the Proceeding were
not Good Faith Act(s) or Omission(s).



--------------------------------------------------------------------------------

C. Reliance as Safe Harbor. For the purposes of any determination of whether any
act or omission of the Indemnitee was a Good Faith Act or Omission, each act of
the Indemnitee shall be deemed to be a Good Faith Act or Omission if the
Indemnitee’s action is based on the records or books of accounts of the Company,
including financial statements, and if the Indemnitee is a director, upon such
information opinions, reports or statements presented to the Company by any of
the Company’s officers or employees or committees of the Board, or by any other
Person as to matters the Indemnitee reasonably believes are within such other
Person’s professional or expert competence and who has been selected with
reasonable care by or on behalf of the Company. The provisions of this Section
VII.C. shall not be exclusive or deemed to limit in any way the other
circumstances in which the Indemnitee may be deemed to have met the applicable
standard of conduct set forth in this Agreement or under applicable law.

D. Actions of Others. The knowledge and/or actions or failure to act of any
director, officer, agent or employee of the Company shall not be imputed to the
Indemnitee for the purposes of determining the right to indemnification under
this Agreement.

VIII. INSURANCE

In the event that the Company maintains officers’ and directors’ or similar
liability insurance to protect itself and any director or officer of the Company
against any expense, liability or loss, such insurance shall cover the
Indemnitee to at least the same degree as each other director and/or officer of
the Company.

IX. NON-EXCLUSIVITY,

SUBROGATION AND MISCELLANEOUS

A. Non-Exclusivity. The rights of the Indemnitee hereunder shall not be deemed
exclusive of any other rights to which the Indemnitee may at any time be
entitled under any provision of law, the Certificate of Incorporation, the
By-Laws of the Company, as the same may be in effect from time to time, any
agreement, a vote of shareholders of the Company or a resolution of directors of
the Company or otherwise; provided, however, that this Agreement shall supersede
any prior indemnification agreement between the Company and the Indemnitee. To
the extent that, during the term of this Agreement, the rights of the
then-existing directors and officers of the Company are more favorable to such
directors or officers than the rights currently provided to the Indemnitee under
this Agreement, the Indemnitee shall be entitled to the full benefits of those
more favorable rights.

No amendment, alteration, rescission or replacement of this Agreement or any
provision hereof that would limit in any way the benefits and protections
afforded to an Indemnitee by this Agreement shall be effective as to an
Indemnitee with regards to any action or inaction undertaken by such Indemnitee
in the Indemnitee’s Corporate Status prior to such amendment, alteration,
rescission or replacement.

To the extent that any change to applicable law (whether by statute or judicial
decision) shall permit any broader indemnification by agreement than would be
afforded under the provisions of this Agreement, it is the intent of the parties
to this Agreement that the Indemnitee shall enjoy by this Agreement the broader
rights and protection so afforded by such change.



--------------------------------------------------------------------------------

The rights, duties and obligations of the Company and the Indemnitee under this
Agreement do not limit, diminish or supersede the rights, duties and obligations
of the Company and the Indemnitee with respect to the indemnification afforded
to the Indemnitee under any liability insurance, the DGCL, or under the Bylaws
or the Certificate of Incorporation of the Company. In addition, the
Indemnitee’s rights under this Agreement will not be limited or diminished in
any respect by any amendment to the Bylaws or the Certificate of Incorporation
of the Company.

B. Subrogation. In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee, who shall execute all required documents and take
all action necessary to secure such rights, including execution of documents
necessary to enable the Company to bring suit to enforce such rights.

C. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given: (i) if
delivered by hand, by courier or by telegram and receipted for by the party to
whom such notice or other communication was directed at the time indicated on
such receipt; (ii) if by facsimile at the time shown on the confirmation of such
facsimile transmission; or (iii) if by U.S. certified or registered mail, with
postage prepaid, on the third business day after the date on which it is so
mailed:

If to the Indemnitee, as shown with the Indemnitee’s signature below.

If to the Company to:

Nexxus Lighting, Inc.

124 Floyd Smith Drive, Suite 300

Charlotte, N.C.

Attention: Michael A. Bauer, President and Chief Executive Officer

Facsimile No. (704) 405-0422

With copies to:

Suzan A. Abramson, Esq.

Lowndes Drosdick Doster Kantor & Reed, P.A.

215 North Eola Drive

Orlando, FL 32801

Facsimile No. (407) 843-4444

or to such other address as may have been furnished to the Indemnitee by the
Company or to the Company by the Indemnitee, as the case may be.

D. Governing Law; Venue. The parties agree that this Agreement shall be governed
by, construed and enforced in accordance with the internal laws of the State of
Delaware, without application of the conflict of laws principles thereof. The
parties to this Agreement agree (i) that jurisdiction and venue in any action
brought pursuant to this Agreement shall be in any federal or state court
situated in Mecklenburg County, North Carolina, (ii) that all claims in any such
action may be decided in either such court, and (iii) to waive any objection on
the grounds of forum non conveniens to any action commenced in the foregoing
jurisdictions.



--------------------------------------------------------------------------------

E. Binding Effect; Assignment. Any claim, right, title, benefit, remedy or
interest of the Indemnitee in or under this Agreement is personal in nature and
may not be sold, assigned or transferred, pledged or hypothecated, but the
provisions of this Agreement shall survive the death, disability or incapacity
of the Indemnitee or the termination of Indemnitee’s services as a director
and/or officer of the Company for the periods set forth in Article II and may
inure to the benefit of the Indemnitee’s heirs, executors, administrators and
personal representatives. Except as otherwise provided in this Agreement, this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their heirs, executors, administrators, successors, legal representatives
and permitted assigns. The Company shall require any successor or assignee
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of it’s the assets or business of the Company, by
written agreement in form and substance reasonably satisfactory to the
Indemnitee, expressly to assume and agree to be bound by and perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform absent such succession or assignment.

F. Waiver. No termination, cancellation, modification, amendment, deletion,
addition or other change in this Agreement or any provision hereof, or waiver of
any right or remedy herein, shall be effective for any purpose unless
specifically set forth in a writing signed by the party or parties to be bound
thereby. The waiver of any right or remedy with respect to any occurrence on one
occasion shall not be deemed a waiver of such right or remedy with respect to
such occurrence on any other occasion. No delay on the part of any party in
exercising any right or power under this Agreement shall operate as a waiver of
any such right or power.

G. Entire Agreement. This Agreement constitutes the entire agreement and
understanding among the parties hereto in reference to the subject matter
hereof; provided, however, that the parties acknowledge and agree that the
Certificate of Incorporation and By-Laws of the Company contain provisions on
the subject matter hereof and that this Agreement is not intended to, and does
not, limit the rights or obligations of the parties hereto pursuant to such
instruments.

H. Titles. The titles to the articles and sections of this Agreement are
inserted for convenience only and should not be deemed a part hereof or affect
the construction or interpretation of any provisions hereof.

I. Invalidity of Provisions. Every provision of this Agreement is severable, and
the invalidity or unenforceability of any term or provision shall not effect the
validity or enforceability of the remainder of this Agreement.

J. Pronouns and Plurals. Where applicable, any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns, pronouns and verbs shall include the plural and vice
versa.

K. Counterparts; Facsimile. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together constitute one agreement binding on all the parties hereto. This
Agreement may be duly executed and delivered by facsimile or other electronic
transmission.



--------------------------------------------------------------------------------

L. Construction. Each party to this Agreement severally acknowledges and agrees
that the normal rule of construction to the effect that any ambiguities are to
be resolved against the drafting party may not be utilized in the interpretation
or construction of this Agreement.

M. Non-contestability. The Company represents, covenants and agrees that it will
not initiate, and that it will use its best efforts to cause any of its
affiliates not to initiate, any action, suit or proceeding challenging the
validity or enforceability of this Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

NEXXUS LIGHTING, INC.,

a Delaware corporation

By:  

 

Name:  

 

Title:  

 

 

  , as INDEMNITEE Signature   Name:  

 

Address:  

 

 

 

 

Execution Version



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF UNDERTAKING TO REPAY EXPENSES ADVANCED

The Board of Directors of Nexxus Lighting, Inc.

Re: Undertaking to Repay Expenses Advanced

Ladies and Gentlemen:

The undertaking is being provided pursuant to that certain Indemnification
Agreement dated the      day of              , 20    , by and between Nexxus
Lighting, Inc. and the undersigned Indemnitee (the “Indemnification Agreement”),
pursuant to which I am entitled to advancement of expenses in connection with
                         [Description of Proceeding] (the “Proceeding”). Terms
used herein and not otherwise defined shall have the meanings specified in the
Indemnification Agreement.

I am subject to the Proceeding by reason of my Corporate Status or by reason of
alleged actions or omissions by me in such capacity. During the period of time
to which the Proceeding relates I was                              [name of
office(s) held] of Nexxus Lighting, Inc. Pursuant to Article IV of the
Indemnification Agreement, the Company is obligated to reimburse me for Expenses
that are actually and reasonably incurred by or for me in connection with the
Proceeding, provided that I execute and submit to the Company an Undertaking in
which I undertake to repay any Expenses paid by the Company on my behalf, if it
shall be ultimately determined that I am not entitled to be indemnified thereby
against such Expenses

The letter shall constitute my undertaking to repay to the Company any Expenses
paid by it on my behalf in connection with the Proceeding if it is ultimately
determined that I am not entitled to be indemnified with respect to such
Expenses as set forth above.

 

 

Signature

 

Name

 

Date

 

Execution Version